Citation Nr: 9902138	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-03 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for skin keratosis and 
tinea pedis, claimed as a result of Agent Orange exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as a result of Agent Orange 
exposure. 

3.  Entitlement to service connection for arteriosclerotic 
vascular disease and residuals of a stroke, claimed as a 
result of Agent Orange exposure.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for affective disorder.

6.  Entitlement to service connection for loss of teeth.



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to July 
1976.  

Following the issuance of the February 1997 Statement of the 
Case, the veteran submitted additional private medical 
records to the RO.  A review of these records reveals that 
they are either photocopied duplicates of records already 
contained in the veterans claims file and thus previously 
reviewed by the RO, or pertain to disabilities not at issue.  
These medical records are thus either duplicative of records 
already considered or are irrelevant to the veterans claims.  
Therefore, no additional adjudicative action was taken, or 
indeed necessary, by the RO following receipt of these 
records.

In January 1999, the veteran filed a motion with the Board of 
Veterans Appeals (Board) requesting that his appeal be 
advanced on the Boards docket on the basis that he suffers 
from terminal illness.  There is no indication in the 
veterans claims file that the motion has been formally ruled 
upon.  However, as the veterans appeal has reached the 
undersigned reviewer in due course, it is concluded that 
providing a separate ruling upon the veterans motion to 
advance the case would actually serve to delay the 
adjudication of the appeal itself.  The Board will therefore 
adopt immediate review and adjudication as the more prudent 
and efficient course of action and proceed with review of the 
case to avoid any delay.






FINDINGS OF FACT

1.  The veteran has not shown a nexus between currently-shown 
skin keratosis, tinea pedis, chronic obstructive pulmonary 
disease, arteriosclerotic vascular disease, or residuals of a 
stroke and service, to include exposure to Agent Orange.

2.  The veterans service medical records do not reflect that 
a back disability or affective disorder was demonstrated 
during service.  

3.  The veteran has not shown a nexus between a currently-
shown back disability or affective disorder and service.

4.  The veteran has not presented evidence showing any 
current dental disability for which service connection may be 
granted and is not otherwise eligible for VA outpatient 
dental treatment.


CONCLUSIONS OF LAW

1.  The claims for service connection for skin keratosis, 
tinea pedis, chronic obstructive pulmonary disease, 
arteriosclerotic vascular disease, and residuals of a stroke 
cannot be presumed to be related to exposure to Agent Orange 
and are not otherwise well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).

2.  The claims for entitlement to service connection for a 
back disability and an affective disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for entitlement to service connection for a 
dental disability is not well grounded.  38 U.S.C.A. §§ 1712, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.149, 4.150, 
17.161 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  Service connection may be established by 
demonstrating that a disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  When a chronic disease such as 
arthritis becomes manifest to a degree of 10 percent within 
one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service. Service connection may be 
granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

The United States Court of Appeals for the Federal Circuit 
has recently affirmed the principle that if an appellant 
fails to submit a well-grounded claim, the VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).


Entitlement to service connection for skin keratosis and 
tinea pedis, chronic obstructive pulmonary disease, 
arteriosclerotic vascular disease, and residuals of a stroke, 
claimed as a result of Agent Orange exposure.

The veteran contends these disabilities result from exposure 
to Agent Orange or other herbicides while serving in Asia.  

The report of the general medical examination conducted in 
May 1968 prior to the veterans induction into service shows 
his skin was considered normal except for a scar on his upper 
left arm.  His feet, lungs, chest, heart, and vascular system 
were considered normal.  Similarly, the report of the general 
medical examination conducted in July 1976, upon his 
discharge from service shows that his skin was considered 
normal except for the scar on his upper left arm, and that 
his feet, lungs, chest, heart, and vascular system were also 
deemed to have been normal upon clinical examination at that 
time.  

Recent medical evidence contained in the veterans claims 
file, reflecting examination and treatment in 1995 and 1996, 
shows current disabilities including solar keratosis, tinea 
pedis, chronic obstructive pulmonary disease resulting from 
smoking, and arteriosclerotic vascular disease.  
Additionally, the veteran suffered a small stroke in November 
1995.  He suffers from intermittent claudication upon walking 
which began approximately in November 1995 when he suffered 
the stroke.  These records reflect treatment and diagnoses 
only.  Nothing in these medical records could be interpreted 
as showing a connection to service in any way.  There is 
nothing in these records which indicates that any medical 
expert has ever attributed any of the disabilities to Agent 
Orange or herbicide exposure.

Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma, 
multiple myeloma, and respiratory cancers.  With regard to 
the skin diseases, chloracne or other acneform disease 
consistent with chloracne, the regulations specify that the 
skin disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
medical evidence of record shows that the veterans solar 
keratosis, chronic obstructive pulmonary disease, and 
arteriosclerotic vascular disease are chronic diseases, and 
not likely to be cured or to disappear.  With regard to tinea 
pedis and any residuals of the November 1995 stroke, however, 
the Board will assume that there are current disabilities for 
purposes of this decision.

As noted above, the veterans service medical records are 
entirely negative for any of the disabilities claimed.  In 
fact, upon discharge in July 1976 the veterans lungs, chest, 
heart, vascular system, feet, lower extremities, and skin 
were judged to have been normal by a medical examiner.  There 
is a large evidentiary gap in the medical evidence contained 
in the veterans claims file, as the next medical evidence 
available for review pertains to diagnosis and treatment in 
1995, almost twenty years subsequent to the veterans 
discharge from service.  Although the presence of the 
disabilities at issue is confirmed in the recent medical 
records, as discussed above, there is nothing contained in 
these records to indicate a relationship to service.

The veteran has asserted that skin keratosis and tinea pedis, 
chronic obstructive pulmonary disease, arteriosclerotic 
vascular disease, and residuals of a stroke are related to 
exposure to Agent Orange and invokes the regulatory 
presumptions set forth above to support grants of service 
connection.  However, none of the disabilities at issue are 
subject to the regulatory presumption pertaining to herbicide 
exposure as the VA has not included them in the list set 
forth at 38 C.F.R. § 3.309(e), which represents those 
disabilities and diseases which have been identified as ones 
that usually result from herbicide exposure under generally-
accepted scientific principles.  Neither skin keratosis nor 
tinea pedis are sufficiently analogous to chloracne or other 
acneform diseases consistent with chloracne to merit the 
legal presumption that they were caused by herbicide 
exposure.  Similarly, although the veteran suffers from 
demonstrated chronic obstructive pulmonary disease, there is 
no evidence of any sort of respiratory cancer, which might 
warrant application of the presumption.  Neither 
arteriosclerotic vascular disease nor stroke residuals are 
included in the list of diseases set forth at 38 C.F.R. 
§ 3.309(e) which may be presumed to have been caused by 
herbicide exposure.

A veteran may, however, establish service connection for a 
disease or disability resulting from herbicide exposure with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  The veteran has not presented any evidence 
other than his own contentions, to show that any other the 
disabilities at issue were caused by exposure to Agent 
Orange, however.  While his sincerity in presenting his 
contentions is clear, since he is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Although he reported for purposes of 
treatment in 1995 that his skin problems began in service, he 
has submitted no contemporaneous evidence corroborating this 
statement.  Thus, his lay assertions to the effect that the 
disabilities at issue were caused by exposure to Agent Orange 
in service are neither competent nor probative of the issue 
in question.  Neither has he presented any medical evidence 
supporting the claims.  Precedent decisions dictate that if 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In this case, the veteran has failed to bear this 
evidentiary burden as he has not presented medical evidence 
suggesting a nexus between his currently-shown skin 
keratosis, tinea pedis, chronic obstructive pulmonary 
disease, arteriosclerotic vascular disease, and residuals of 
a stroke, and his period of service.  Caluza, supra.  In the 
absence of well-grounded claims, his appeal must be denied.  
38 U.S.C.A. § 5107(a).

The Board observes that under governing law and regulations, 
exposure to Agent Orange may be presumed for veterans who 
served in Vietnam during the Vietnam era only.  In this case, 
the evidence of record reflects that the veteran was awarded 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  It is not clear when he may have served in 
Vietnam.  Other notations on his discharge papers indicate 
that he had foreign service in Europe.  Nothing in this 
decision should be interpreted as a finding that the veteran 
did or did not serve in Vietnam, therefore.  Often in cases 
such as this one, where the evidence of record is 
inconclusive, a remand would be required to obtain 
verification of the veterans duty stations, the dates of his 
service in Vietnam, and physical location during service.  In 
this case, however, the Board is of the opinion that because 
the claims are not well grounded, such a remand would merely 
delay the adjudication of the veterans appeal for no useful 
purpose.  In other words, even assuming service in Vietnam 
and exposure to Agent Orange or similar herbicides, the 
evidence does not support a conclusion that the disabilities 
at issue are related to service in any way.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the veteran has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Thus, any error by the RO in 
deciding this case on the merits, rather than being not well 
grounded, was not prejudicial to the veteran.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where an appellant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, the veteran has not 
identified any other evidence which could potentially support 
his claim and the RO has fulfilled its obligation to inform 
the veteran in the February 1997 Statement of the Case and in 
several different letters requesting further evidence and 
information from the veteran.  Furthermore, by this decision, 
the Board is informing the veteran of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


Entitlement to service connection for a back disability and 
for an affective disorder.

The veteran contends he suffered from lumbar spine problems 
prior to his entry into service and that his back problems 
were aggravated during service.  He asserts that unspecified 
hardship during service caused his currently-diagnosed 
affective disorder.  

The report of the general medical examination conducted in 
May 1968 prior to the veterans induction into service shows 
his spine and musculoskeletal system were considered to have 
been normal.  He was deemed to have been psychiatrically 
normal as well.  An August 1975 medical report shows that the 
veteran had hit his head on the ocean floor while diving and 
sought treatment for back and neck pain the following day.  
Upon physical examination, however, his spine was deemed to 
have been within normal limits, with no evidence of fracture 
and no muscle spasms.  An X-ray of the cervical spine was 
taken and interpreted as within normal limits.  No further 
treatment in service is shown for the complaint.  The report 
of the general medical examination conducted in July 1976, 
upon his discharge from service shows that spine, 
musculoskeletal system were also deemed to have been normal 
upon clinical examination at that time.  Furthermore, he was 
judged to have been psychiatrically normal in 1976.

The report of an X-ray study conducted in pursuant to 
neurological evaluation in April 1996 shows mild L4-5 disc 
space narrowing with mild anterior osteophytes.  No other 
evidence of a back disability is contained in the evidence of 
record, however.  Recent medical evidence contained in the 
veterans claims file, reflecting treatment provided in 1995 
and 1996, shows psychiatric treatment for affective disorders 
manifested by depression, low self esteem, stress, and 
insomnia; and for alcohol dependence.  One VA treatment 
record indicates the additional diagnostic assessments of 
tobacco abuse and a question of a borderline personality 
disorder.  The 1995 and 1996 medical records available for 
review show that the veteran sought help from a therapist and 
took prescription medication for depressive symptoms.  

As outlined above, two other essential elements of a well-
grounded claim are evidence of an incurrence or aggravation 
of a disease or injury incurred in service (lay or medical 
evidence) and evidence of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  In this case, the service medical records show 
that the veteran may have suffered an injury to his back and 
neck while diving in the ocean during service.  However, the 
service medical records do not document the presence of back 
complaints following the initial incident or at any time 
afterward.  It is especially significant that the veteran did 
not report ever having had back problems during the 
separation medical examination and that the examining 
physician did not identify any back problems during the 
clinical portion of the separation examination.  With regard 
to a psychiatric disability, there is no evidence of any 
psychiatric disability, including an affective disorder, 
during service or upon the separation examination report.

Most important, however, is the nexus requirement of Caluza.  
Although the veteran believes that his current back 
complaints and affective disorder are related to service, he 
has not presented any medical evidence which supports that 
proposition.  Since he is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation.  Espiritu, supra.

In sum, the veteran has not brought forth any evidence that 
would establish a nexus between his military service and a 
back disability or affective disorder.  A well-grounded claim 
requires medical evidence of a nexus between in-service 
injury or disease and the current disability.  Epps, supra; 
Caluza, supra.  To be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement.  Dixon, supra.  
While the veteran's allegations of entitlement have been 
considered, his lay assertions, as they pertain to a question 
of medical diagnosis or causation, are not supported by 
competent evidence and as such cannot constitute evidence to 
render the claim well grounded under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra; 
Tirpak, supra.

Because the veterans claims are not well-grounded, in that 
he has not shown incurrence of a back disability or an 
affective disorder in service or a nexus between his current 
complaints and service, they must be denied.


Entitlement to service connection for loss of teeth.

The veteran contends he has lost his teeth because no dental 
work was ever performed in service and that he currently has 
difficulty eating because he is unable to consume a regular 
diet.  He further asserts that he cannot afford dental 
treatment currently.  

A review of the veterans service medical and dental records 
reveals that upon induction into service, he underwent a 
comprehensive dental examination and his dental condition was 
considered to have been acceptable at that time.  He 
underwent a dental examination in May 1974 and another in 
July 1976, in conjunction with separation proceedings.  A 
comment on the service dental record form reads as follows:  
P[atien]t refuses to have any dental treatment.  As this 
comment bears no date, it is unclear at what point during the 
veterans service the dental treatment was offered.  The 
report of the medical examination conducted at separation 
shows that the veteran was judged to have had eight teeth 
which were deemed to have been non-restorable and ten teeth 
described as restorable.  The summary of defects contains the 
notation that the veteran had dental caries and it was 
recommended that he undergo dental restoration.

Current treatment records show that the veteran has only a 
few teeth remaining and that he is forced to gum vegetables 
when eating.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Governing regulation 
specifically provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincents stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  
38 C.F.R. § 4.149.

Generally, veterans who were discharged before September 31, 
1981, are eligible for one-time correction of noncompensable 
service-connected dental conditions, if the application for 
such treatment was filed within one year after discharge from 
service.  (The current, 90-day time period for filing a 
dental claim became effective October 1, 1981, pursuant to 
section 2002(a)(1)(B) of Pub. L. No. 97-35.)  Otherwise, a 
veteran must qualify under another of the categories 
specified in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
Included in these categories are treatment for compensable 
service-connected dental disorders, which involve only very 
severe disabilities such as loss in whole or in part of a 
bone structure in the mouth (see 38 C.F.R. §§ 4.149, 4.150), 
dental disorders due to service trauma, dental disorders 
aggravating service-connected disabilities, and dental 
disorders of former prisoners of war.  Additionally, dental 
treatment may be provided in cases where a dental condition 
has been professionally determined to be aggravating a 
disability from an associated service-connected disorder, for 
veterans who are in receipt of 100 percent disability 
compensation, veterans who are hospitalized or confined to a 
VA nursing home, as well as for veterans participating in VA 
vocational rehabilitation programs.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The veteran did not file an application for dental treatment 
within one year after discharge from service.  The instant 
claim was received by the VA in 1995, nineteen years after 
his period of service.  He is thus not eligible to receive VA 
outpatient dental treatment for the one-time correction of 
noncompensable service-connected dental conditions.

Recent medical evidence indicates only that the veteran is 
missing most of his teeth.  He has not asserted and the 
evidence does not show that he has a dental disorder for 
which service connection may be granted such as loss in whole 
or in part of a bone structure in the mouth.  He has not 
asserted and the evidence does not show that he sustained any 
trauma to his mouth area during service.  He does not have 
any service-connected disabilities.  He was not a prisoner of 
war.  He is not in receipt of 100 percent disability 
compensation, hospitalized or confined to a VA nursing home, 
or participating in a VA vocational rehabilitation program.  
Thus, neither entitlement to service connection nor to VA 
outpatient dental treatment is shown by the evidence of 
record.

In short, there is no evidence of record indicating a current 
dental disability for which service connection may be granted 
and there is no evidence showing any basis for entitlement to 
VA outpatient dental treatment.  Therefore the claim is not 
well grounded and must be denied.



ORDER

Service connection for skin keratosis and tinea pedis is 
denied. 

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for arteriosclerotic vascular disease and 
residuals of a stroke is denied.

Service connection for a back disability is denied.

Service connection for affective disorder is denied.

Service connection for loss of teeth is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
